Case 3:17-cv-00245-PGS-DEA Document 114 Filed 08/07/19 Page 1 of 2 PageID: 2569




    Keri L. Engelman
    Morgan Lewis Bockius LLP
    Boston, MA 02110




    August 7, 2019


    Hon. Peter G. Sheridan
    United States District Judge
    District of New Jersey
    Clarkson S. Fisher Bldg. & U.S. Courthouse
    402 East State Street, Room 2020
    Trenton, NJ 08608

    Re: Gervasio v. Wawa, Inc. (No. 3:17-cv-002)

    Dear Judge Sheridan:

    I write on behalf of Defendant Wawa, Inc. in the above-captioned matter. As Your Honor is aware,
    the Parties entered into a settlement of the above-captioned matter, which settled the claims of only
    333 individuals who opted-into the collective action under the Fair Labor Standards Act, 29 U.S.C. §
    201, et seq. (“FLSA”). The Parties did not enter into a settlement on behalf of any individuals under
    Federal Rule of Civil Procedure (“Rule 23”) or an analogous state statute. Plaintiffs’ counsel,
    therefore, sought approval of the settlement – through a one-step approval process – under the
    FLSA only. (Dkt. 111). This Court approved the settlement on July 31, 2019. (Dkt. 112).

    I understand that the State of New Jersey’s Office of the Attorney General (“AG”) contacted Your
    Honor’s Chambers regarding the status of notices pursuant to the Class Action Fairness Act, 28 U.S.C.
    § 1715 (“CAFA notice”). It is Defendant’s understanding that CAFA notices are required to be
    distributed only when parties seek approval to settle claims under Rule 23 or an equivalent state
    statute. Indeed, 28 U.S.C. § 1715 provides that “not later than 10 days after a proposed
    settlement of a class action is filed in court, each defendant that is participating in the proposed
    settlement shall serve upon the appropriate State official of each State in which a class member
    resides and the appropriate Federal official, a [CAFA] notice.” Id. (emphasis added). And a “class
    action” is defined under CAFA “as any civil action filed under rule 23 of the Federal Rules of
    Civil Procedure or similar State statute or rule of judicial procedure authorizing an action to be
    brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B) (emphasis
    added).

    Based on these statutory provisions, it is Defendant’s understanding that CAFA notices were not
    required to be distributed to the applicable AGs in this case. The Parties did not seek approval of a
    proposed class action under Rule 23 or a similar state statute. As explained above, the proposed
    (and approved) settlement was limited to the claims of those individuals who affirmatively opted-
    into the collective action under the FLSA. It did not involve any absent class members. (Dkt. 111-




                                                       Morgan, Lewis & Bockius       LLP

                                                       1701 Market Street
                                                       Philadelphia, PA 19103-2921         +1.215.963.5000
                                                       United States                       +1.215.963.5001
Case 3:17-cv-00245-PGS-DEA Document 114 Filed 08/07/19 Page 2 of 2 PageID: 2570




    Hon. Peter G. Sheridan
    August 7, 2019
    Page 2

    1) (explaining that the settlement did not include Rule 23 opt-out classes). Plaintiffs’ counsel
    therefore did not seek approval of the settlement pursuant to the standard set forth under Rule 23
    and the Court did not analyze that standard when approving the settlement.

    Should Your Honor require additional information, please let me know. Thank you for your attention
    to this matter.

    Sincerely,

    /s/ Keri L. Engelman

    Keri L. Engelman
